Citation Nr: 0816171	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-38 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than July 25, 2002, 
for a grant of a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to February 
1968. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Chicago, Illinois, (hereinafter RO).  


FINDINGS OF FACT

1.  The veteran has one service-connected disability-a major 
depressive disorder, which is rated 70 percent disabling as 
of July 25, 2002, the date service connection was 
established. 

2.  It was not factually ascertainable from any evidence 
dated or received prior to July 25, 2002, that the veteran 
was unable to secure or maintain substantially gainful 
employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 25, 
2002, for a grant of TDIU are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, the Federal Circuit held that 38 U.S.C. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate a claim such as the claim 
for an earlier effective date for TDIU on appeal, upon 
receipt of a notice of disagreement with the effective dated 
assigned by a RO for an award of benefits.  In this regard, 
once a decision has been made awarding a benefit and an 
effective date for the award assigned, § 5103(a) notice has 
served its purpose, as the claim has already been 
substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  Nevertheless, in a letter dated in March 2006, the 
veteran was provided with information regarding effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Although this letter was not sent until after the initial 
adjudication of the claim, it was followed by readjudication 
and the issuance of supplemental statement of the case in 
January 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  The 
actions of the RO have served to provide the veteran with 
actual notice of the information needed to prevail in his 
claim, and the RO has not committed any notification error 
that has affected the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Therefore, the Board finds that there was no prejudicial 
error; notification errors did not affect the essential 
fairness of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the veteran's own 
statements and evidence he presented.  Thus, the Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
this regard, the veteran himself indicated in a March 2006 
statement that he had no other information or evidence to 
submit to substantiate his claim.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

II.  Legal Criteria/Analysis

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2007); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2007).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2007).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows:  "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing 
law, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157 (2007).  
Specifically, once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a VA 
examination or hospitalization report will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  38 C.F.R. § 3.157(b)(1).  Also, the date of receipt 
of evidence from a private physician or layman of such 
evidence will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).  "Date 
of receipt" means the date on which a claim, information or 
evidence was received in the VA.  38 C.F.R. § 3.1(r).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2007).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim. 38 C.F.R. § 3.155(a) (2007).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2007). 

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total, if the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that if there is 
only one such disability this disability shall be ratable at 
60 percent or more, and that if there are two or more 
disabilities there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  

If the "schedular" criteria set forth above are not met and 
the veteran is nonetheless shown to be unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disability, he shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Of consideration in making 
this determination, in addition to the severity of service 
connected disability, is the veteran's employment history and 
educational and vocational attainment.  

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection for a psychiatric disorder 
was denied by a June 1968 rating decision based on a 
determination that the psychiatric complaints demonstrated 
during service were manifestations of personality disorder, 
for which service connection cannot be granted.  
38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 
(1992).  Thereafter and following an October 2003 psychiatric 
examination that included an opinion that while the veteran 
was predisposed prior to service to be suspicious of 
authorities and susceptible to depression, it was "equally 
likely" that the veteran's service "exacerbated and in 
large part enlarged these dispositions into a disorder," a 
November 2003 rating decision found that new and material 
evidence had been received to reopen the veteran's claim for 
service connection for a psychiatric disorder, and granted 
service connection for a major depressive disorder.  A 30 
percent rating was assigned effective from July 25, 2002, 
which was the date of receipt of the veteran's claim to 
reopen.  This rating was increased to 50 percent effective 
from June 28, 2004, by an October 2004 rating decision.   

Also in June 2004, the veteran filed a VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability).  He indicated therein that he had become 
too disabled to work full time in 2000.  Supporting the 
veteran's assertion that he was too disabled to work is an 
August 2004 statement from a VA social worker and 
psychiatrist who have been treating the veteran that found 
the veteran to be "currently incapable of either seeking or 
maintaining employment."   Thereafter, a November 2004 
rating decision, which also assigned a 70 percent rating for 
the veteran's major depressive disorder effective from March 
24, 2003, also granted the veteran's claim for TDIU, also 
effective from this date.  Subsequent adjudication assigned 
effective dates of July 25, 2002, for the 70 percent rating 
for major depression and the award of TDIU.  

Although the veteran has asserted that he was totally 
disabled due to his psychiatric disability prior to July 25, 
2002, service connection was not in effect for his 
psychiatric disability or any other disability prior to July 
25, 2002.  As such, it is not legally possible for TDIU to be 
assigned prior to July 25, 2002.  It is also noted that the 
Board is unable to identify any document (i.e. a formal or 
informal claim) received prior to July 25, 2002, in which the 
veteran asserts that he was unable to secure or maintain 
employment due to a service-connected disability.  The 
clinical records that were in the claims folder prior to July 
25, 2002, also do not contain probative medical evidence that 
the veteran was unemployable due to his psychiatric 
condition.  The initial probative evidence of record finding 
that the veteran was unable to work due to service connected 
psychiatric disability was contained in the August 2004 
assessment by VA set forth above.  Therefore, and while it is 
unclear why the effective date of July 25, 2002, rather than 
the date of the August 2004 VA assessment, which was assigned 
for the grant of TDIU by the RO, the Board finds that an 
effective date prior to July 25, 2002, for the grant of a 
TDIU nonetheless cannot be assigned.  38 C.F.R. § 3.400(o)(1) 
(2007). 

The Board further finds that the circumstances of this case 
are unlike those present in the case of Roberson v. Principi, 
251 F. 3d 1378 (2001).  In Roberson, the United States Court 
of Appeals for the Federal Circuit held that when a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible and additionally submits 
evidence of unemployability, the "identify the benefit 
sought" requirement of section 3.155(a) has been met and VA 
must consider TDIU. VA must determine all potential claims 
raised by the evidence, applying all relevant laws and 
regulations, regardless of whether a claim is specifically 
labeled as a claim for TDIU.

Here, there is no indication whatsoever that the veteran was 
seeking TDIU prior to July 25, 2002.  In fact, it was not 
until after July 25, 2002, that such a claim was raised by 
the RO and, again, the Board is unclear as to why this date 
was chosen by the RO for the grant of TDIU.  In Brannon v. 
West, 12 Vet. App. 32 (1998), the Court observed that while 
the Board must interpret an appellant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the appellant.  The Court has also held that an 
appellant must have asserted the claim expressly or 
impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).  In this case, prior to July 25, 2002, the veteran 
did not raise a TDIU claim, either expressly or impliedly.  
In any event, service connection was not in effect for a 
major depressive disorder prior to July 25, 2002. 

As noted above, an exception to the general rule for 
effective dates applies under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
this case, the earliest document which could be construed as 
a claim for increase was received on December 22, 2003.  
Thus, if it is factually ascertainable that the veteran 
became unable to secure or maintain employment due to 
service-connected disabilities at any time within the one 
year prior to that date, the law provides that the effective 
shall be awarded on that basis.  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2007).  In this case, 
the effective date assigned by the RO is from July 2002, 
which is earlier than one year prior to receipt of the claim 
for increase.  As such, an earlier effective date cannot be 
obtained under these provisions.  

In making the above determination, the Board recognizes that 
the veteran and his representative, through written 
contentions and sworn testimony presented at a June 2007 
hearing, contend that he is entitled to a TDIU effective from 
the date he left service based on the fact that the original 
denial of service connection for a psychiatric disorder in 
June 1968 was faulty.  In essence, these contentions are 
tantamount to a claim that an earlier effective date is 
warranted on the basis of clear and unmistakable error in the 
June 1968 rating action.  Such a claim has not been 
considered by the RO, and the veteran is certainly free to 
pursue such a claim if that is his desire.  

In short, the legal criteria with respect to the assignment 
of effective dates simply do not provide for the earlier 
effective date sought by the veteran.  The Board is bound by 
these criteria, 38 U.S.C.A. § 7104(c).  As such, the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date than July 25. 2002, for the 
grant of TDIU, and the reasonable doubt doctrine is thus not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to an effective date earlier than July 25, 2002, 
for a grant of TDIU is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


